Citation Nr: 0910581	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
atopic dermatitis of the hands and feet, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the Veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding 
is of record.  The Board remanded the claim to the RO in 
November 2007 for further development and consideration. 


FINDING OF FACT

The preponderance of the evidence shows the Veteran's atopic 
dermatitis of the hands and feet does not include exudation, 
constant itching, extensive lesions, marked disfigurement, 
scarring, systemic/nervous manifestations; requires no more 
than topical therapy for treatment; has not impaired motion 
or function of the hands or feet; and affects no more than 5 
percent of exposed body area and total body area.


CONCLUSION OF LAW

The criteria for an increased schedular rating for atopic 
dermatitis of the hands and feet are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.7, 4.118, Diagnostic Codes 7806 (2002) and 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the June 2002 notice did not 
adequately discuss the criteria for an increased rating, thus 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  All notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  Id.  To do this, VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  Some other possible circumstances 
that could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the Veteran has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, supra.  As both actual knowledge of the 
Veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, no prejudice 
to the Veteran will result from proceeding with adjudication 
without additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  Any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.   See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained multiple examinations.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In June 2002, the Veteran requested an increased rating for 
his service-connected atopic dermatitis of the hands and 
feet, as the symptoms and manifestations of the disability 
have increased in severity.

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
regarding the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
[effective August 30, 2002].  There were minor corrections to 
the criteria issued at a later date. See 67 Fed. Reg. 58,448 
(Sept. 16, 2002).  Prior to the effective date of the new 
regulations, the Veteran's claim for a higher initial rating 
may only be evaluated under the older criteria, and after the 
effective date, the claim must be evaluated under both 
criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 
10, 2000). 

Under both the old and new rating criteria, atopic dermatitis 
of the hands and feet may be rated by comparison to, and 
utilizing the criteria for, eczema and scars.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  

A 10 percent rating under the old criteria contemplated 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A higher 30 percent evaluation required constant 
exudation or itching, extensive lesions, or marked 
disfigurement while a 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  Id.

Pursuant to the revised criteria for Diagnostic Code 7806, a 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  See 38 C.F.R. § 4.118.

On July 2002 VA skin examination, there was no ulceration or 
crusting, systemic or nervous manifestations, active scars or 
lesions.  Fee basis examination in July 2004 revealed 
abnormal skin texture of the hands, mild crusting and 
exfoliation of the hands.  There was no limitation of motion, 
systemic disease, or nervous condition associated with the 
skin disability.  The skin disability affected 5 percent of 
exposed area and 2 percent of total body area.  

Fee basis examination in September 2005 noted there was no 
limitation of motion, systemic disease, or nervous condition 
associated with the skin disability. 

A fee basis examination was conducted in October 2006.  The 
Veteran had a mild exfoliative rash on his palms.  There was 
no ulceration, crusting, tissue loss induration, 
inflexibility, hypopigmentation, abnormal texture, or 
limitation of motion.  The skin disability affected 1 percent 
of exposed area and less than 1 percent of total body area.  

A VA examination was conducted in July 2008.  The Veteran 
complained of intermittent itchy rashes of the hands and 
feet.  The Veteran used topical creams on a daily basis.  He 
denied the use of corticosteroids.  The examiner did not 
believe corticosteroids were needed.  The examiner noted that 
the Veteran had multiple discrete dry, scaly rashes on the 
dorsal aspect of the hands.  There was no scarring or 
exudate.  The area affected by the skin condition was 5 
percent of both exposed and total skin area.  

The Veteran's symptomatology does not more nearly approximate 
the criteria for a higher rating under the old or new 
criteria of Diagnostic Code 7806, as the evidence does not 
show that he suffers from constant exudation or itching, 
extensive lesions, or marked disfigurement; nor has the 
disability covered more than 5 percent of the entire body or 
5 percent of exposed areas on any of the four examinations 
provided.

During several examinations and testimony, the Veteran noted 
that, during flare ups his skin disorder greatly affects his 
functioning and interferes with his ability to work.  The 
Decision Review Officer (DRO) adjudicated the matter of the 
Veteran's entitlement to an extraschedular rating in the 
March 2007 statement of the case.  

The Board cannot assign an extra-schedular rating in the 
first instance, but it must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008) citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1).

Neither the Veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected skin disability, and 
the Board has been similarly unsuccessful.  The record does 
not show that the Veteran has required any hospitalization 
for skin disability.  Marked interference with employment, 
beyond that contemplated in the schedular criteria, has also 
not been demonstrated.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board notes that he is currently in receipt of total 
disability rating due to individual unemployability, and that 
the service-connected residuals of a fracture of the lumbar 
spine and associated peripheral neuropathy are the major 
contributors to interference with job duties.

At no time during the pendency of this claim has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

Entitlement to an increased rating for service-connected 
atopic dermatitis of the hands and feet is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


